Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-12, and 14-19 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Claims qualify as eligible subject matter under 35 U.S.C. 101. Even though the Applicant's claims recite and are directed to a judicial exception, they recite an additional element (or a combination of elements) that is/are more than what is well-understood, routine, and conventional in the field and therefore provide an inventive concept, rendering the claims eligible at Step 2B. Regarding the independent Claims 1, 9, and 17, the differences between the claimed invention and cited prior art are such that the claimed invention as a whole would not have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertain. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E SMITH whose telephone number is (571)272-8645.  The examiner can normally be reached on 7:30 AM to 4:30 PM - EST - M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        01/25/2021